—In a matrimonial action in which the parties were divorced by judgment entered June 19, 1996, the defendant appeals from an order of the Supreme Court, Nassau County (Jonas, J.), dated June 9, 2000, which, in effect, denied his motion to resettle a Qualified Domestic Relations Order dated May 1, 1998, to conform it to the terms of the parties’ stipulation of settlement.
Ordered that the appeal is dismissed, without costs or disbursements.
An order denying a motion to resettle the substantive or decretal portions of a prior order is not appealable (see, Scopelliti v Scopelliti, 250 AD2d 752). Santucci, J. P., S. Miller, Luciano, Feuerstein and Adams, JJ., concur.